Information Disclosure Statement
The information disclosure statement filed February 18, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior wall" in lines 6, 8 & 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetzer, US 1,128,430.  Fetzer shows a joint assembly, comprising:
a housing component comprising a socket (5), the socket comprising a key chamber (12) having an interior surface (page 1, line 53);
a ball stud component comprising a ball end (15) on a neck portion (13), the ball end comprising a plurality of convexly curved facets (16) extending between a crown portion (27) and the neck portion; and
a plurality of keys (17) disposed between the ball end and the interior wall, each key of the plurality of keys comprising a bearing surface (19) adapted to mate with a corresponding facet of the plurality of convexly curved facets and an opposing surface (18) adapted to mate with the interior wall,
wherein Figs. 2 & 3 show the key chamber (12) has a substantially regular polygonal profile, and the interior surface comprises a plurality of interior wall segments (page 1, line 53).

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner, US 1,231,249.  Gardner shows a joint assembly, comprising:
a housing component (4) comprising a socket (5), the socket comprising a key chamber (see “centrally slotted” at page 1, line 64) having an interior surface;
a ball stud component (Fig. 3) comprising a ball end (9) on a neck portion (8), the ball end comprising a plurality of convexly curved facets (10) extending between a crown portion (14) and the neck portion; and

wherein Fig. 4 shows the key chamber has a substantially regular polygonal profile, and the interior surface comprises a plurality of interior wall segments (6).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legros, FR 348.007.  Legros shows joint assembly, comprising:
a housing component (a) comprising a socket (b), the socket comprising a key chamber (b) having an interior surface;
a ball stud component comprising a ball end (d) on a neck portion (c), the ball end comprising a plurality of convexly curved facets (d) extending between a crown portion (see at Fig. 1 the left face of the ball end and the neck portion; and
a plurality of keys (e ) disposed between the ball end and the interior wall, each key of the plurality of keys comprising a bearing surface adapted to mate with a corresponding facet of the plurality of convexly curved facets and an opposing surface adapted to mate with the interior wall.
wherein Fig. 2 shows the key chamber has a substantially regular hexagonal profile, and the interior surface comprises a plurality of interior wall segments, and that the opposing surface of each key is biconvex (g).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumpar discloses a joint assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.